DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 5-7 and 9-10, in the reply filed on April 23, 2021, is acknowledged.
Claims  1-4 and 8 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 23, 2021.
Claims Status
Claims 1-10 are pending.  Claims 1-4 and 8 are withdrawn.  Claims 5 and 9 are currently amended and claims 6-7 are original and claim 10 is newly added.  Hence the amendment to claims filed April 23, 2021, has been received and entered.
Claims 5-7 and 9-10 are considered on the merits.
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statements
The information disclosure statements (IDSs) submitted on July 10, 2020, and July 24, 2019 were received and entered.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-7 and 9-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Since the microorganisms are recited in the claims, it is essential to the invention recited in those claims.  It must therefore be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the microorganism are not so obtainable or available, the requirements of 35 U.S.C.  112 may be satisfied by a deposit of the microorganism.  The specification does not disclose a repeatable process to obtain the microorganism and it is not apparent if the microorganism is readily available to the public. It is noted that applicants have deposited the organism but there is no indication in the specification as to public availability.  	
If the deposit is made under the terms of the Budapest Treaty, then an affidavit or declaration by applicants, or a statement by an attorney of record over his or her signature and registration number, stating that the specific strain will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.
	If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R.  1.801-1.809, applicants may provide assurance of 
 (a)  during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)  all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)  the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer; and
(d)  the deposit will be replaced if it should ever become inviable.
Applicant is directed to 37 CFR  1.807(b) which states:
(b) A viability statement for each deposit of a biological material defined in paragraph (a) of this section not made under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the Purposes of Patent Procedure must be filed in the application and must contain:
 (1) The name and address of the depository;
 (2) The name and address of the depositor; 
(3) The date of deposit;
(4) The identity of the deposit and the accession number given by the depository;                                      
 (5) The date of the viability test;
(6) The procedures used to obtain a sample if the test is 	not done by the depository; and                                          (7) A statement that the deposit is capable of reproduction.
Applicant is also directed to 37 CFR  1.809(d) which states:
(d) For each deposit made pursuant to these regulations, the specification shall contain:
 (1) The accession number for the deposit;
 (2) The date of the deposit; 

 (4) The name and address of the depository.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 lacks antecedent basis for “viable count” because it does not recite an English article such as --a-- before “viable count”.  
Claim 10 lacks antecedent basis for “ratio” and “viable count” for similar reasons as noted above and it is suggested to insert –a—before each term such as before “ratio” and before “viable count” at each of lines 1 and 2 of claim 10.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over USPG 20190112674, cited on enclosed PTO-1449 Form filed July 24, 2019,  in view of   Wang et al (CN105995972), cited on enclosed PTO-892 Form,  and Fangli et al (CN107523526), cited on enclosed PTO-1449 Form filed July 24, 2019. 
Claims are drawn to composite probiotics, and microbial agent containing the same, for a method for alleviating metabolic syndrome.
USPG 20190112674 (US ‘674) teaches a probiotic composition comprising Bifidobacterium adolescentis strain CCFM8630, see abstract, all lines and its use for treating metabolic syndrome, see abstract, all lines and [0003], all lines.  Also, at [0007], the probiotic is disclosed to be a food, such as a fermented food, at [0019], which is a health care food, see all lines at [0019].  Further, a microbal agent containing the probiotic, is disclosed at [0019], all lines.  At [0021] the viable count of the strain is more than 10 exp6 CFUs/g, see all lines. The preparation method is disclosed at [0016]-[0028], all lines, of which modified MRS medium is disclosed as well as anaerobic conditions and freeze-drying, etc.
CN105995972 (aka Wang et al) teach probiotic having bacterial symbiotic effect of which comprise Lactobacillus rhamnosus and Bifidobcaterium adolescentis, see entire abstract, all lines.
CN107523526 (CN’526) teaches probiotic, Lactobacillus reuteri CCFM8631 for treating metabolic syndrome, see the entire English abstract, all lines.
Claims differ from US’674 in that not all of the probiotic strains of Lactobacillus rhamnosus and Lactobacillus reuteri  are disclosed, nor is the ratio of the three bacteria for a composite probiotics.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the additional bacteria strains in the probiotic composition of US’674 as disclosed by Wang et al and CN’526 because each are well known in the art to treat metabolic syndrome and to have a symbiotic relationship with each other in the field of health microflora foods.   	One of skill in the art would have expected successful results for a probiotic composition or composite probiotics and microbial agent thereof, for treating metabolic syndrome, therefore.   Furthermore they have a relationship in the prior art to be effective to work together to provide good health in the digestive system.  Thus, one of skill in the art would have been motivated to combine these well-known bacterium strains together as composition probiotics.  Each of the claimed features are discussed above and recognized by the cited prior art with the exception of the ratio.  
However, it would have been a matter of routine optimization by one of skill in the art to provide for a ratio of 1: (1-10) : (1-10) since the prior art recognized well above 1 x 10exp 6 cfus per gram, as discussed above (see US’674).  To perform routine optimization is in response to design need is a valid rationale for an obviousness finding.  Based on the range so disclosed by cited prior art there would have been a predictable finite number of solutions and it, therefore, would have been obvious to try and perform routine optimization and formulate the amount and ratio as claimed herein; see KSR International Co. v. Teleflex Inc, 550 U.S. 398 (2007).  In the absence of persuasive evidence to the contrary the claims are rendered prima facie obvious over the cited prior art.
					Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-7 and 9-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 16/520,359 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is a matter of scope of the claimed subject matter between the  copending claims for each case.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide for the instant claimed composition and methods, thereof, because the copending claims teach the same subject matter and only different in terms of scope because the copending claims include an additional bacterium not of the instant claims.  However, one of skill would have been motivated to provide for the instant claims because the same subject matter is described by copending claims.  Hence the claims are rendered prima facie obvious over the co-pending claims.
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/Primary Examiner, Art Unit 1651